TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00536-CR


Dana Pierce, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 02-615-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on November 25, 2003.  At the
request of the court reporter, the time for filing was extended to January 26, 2004.  The reporter has
now informed the Court that the record will be completed by February 9, 2004.
The court reporter for the 26th District Court, Ms. Ellaine Forester, is ordered to file
the reporter's record no later than February 9, 2004.  No further extension of time will be granted. 
See Tex. R. App. P. 37.3(a)(2).
It is ordered January 30, 2004.

Before Justices Kidd, Puryear and Pemberton
Do Not Publish